Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-22, 26-29, 33-34 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Pub. 2019/0215864 to Yang in view of U.S. Patent Pub. 2014/0029584 to Qu.  	

Regarding claims 21, 33 and 41, Yang teaches a method, comprising:

receiving, by a terminal device, resource configuration information from a network device using higher layer signaling (see sections [0059] and [0112], which teach receiving the resource information via “higher layer RRC signaling”), wherein: 
the resource configuration information indicates a first resource set; resources in the first resource set comprise some resources in one cell or resources in a plurality of cells (see for example, section [0108], which teaches identifying the cell); 
the resources in the first resource set are periodic (see sections [0012] and [0060] for the resources which are in frames or sub-frames, where frames are periodic (see [0177] and [0178]) so the resources within periodic frames are as recited);


“the plurality of cells comprising a first cell and a second cell, the first resource set forming a virtual cell that comprises the first cell and the second cell, a signal coverage area of the virtual cell comprising a signal coverage area of the first cell and a signal coverage area of the second cell, the resource configuration information comprising identification information of the virtual cell”,  

at a same transmission moment, within a time domain associated with the first resource set, the first resource set serves only the terminal device or one terminal device group, the terminal device group comprising a plurality of terminal devices, the plurality of terminal devices comprising the terminal device (see sections [0197] and [0198] of Yang, which teach that the resource is “for the UE or the UE group”) 

at different transmission moments, within a time domain associated with the first resource set, resources used for co-directional transmission in the first resource set occupy a same frequency domain position on a same carrier; and

determining, by the terminal device, the first resource set based on the resource configuration information”, (see sections [0138] and [0198] of Yang which teach groups of UE devices).  Therefore, as described above Yang teaches certain portions of the previously recited language and Qu is added to address the changed language with respect to the resources. 


Regarding the language of “at a same transmission moment with the time domain”, as shown in Figs. 2-5, these channel resources are periodic and/or repetitive in a frame structure. Therefore, an uplink or downlink channel which repeats (within the time domain) is “at the same time” within the time domain. Therefore, a given channel assigned to terminals in the group of a cell within a virtual cell reads on the newly recited feature.  Similarly, “at different moments within this time domain”, any uplink or downlink (“co-directional”) channel also meets the language of “at different times, and section [0095] of Qu teaches dynamically changing “different time” frequency resources. 
Therefore, as Yang teaches assigning resources to a group of terminals and as Qu teaches providing resources for virtual cells, it would have been obvious to one of ordinary skill to modify Yang to use the virtual cell resource groupings of Qu, as Qu teaches the reasons for grouping cells and creating virtual cells which enhance bandwidth and the efficiency of the wireless resources.     
 It is also noted that the language of the details of the resources and how they relate to the cells is not given much patentable weight, as these resources are not actively used or positively recited within a performed method step. Similarly, the description of the resources (within the time domains) do not add patentable weight in an apparatus claim, as they do not further define/limit the structures of the apparatus. 


Regarding claims 26 and 38 which recite “wherein: the resource configuration information indicates, by indicating at least two of a start position, a length, a period, an offset, or an end position that are of a time domain, a time domain position of the first resource set; or the resource configuration information indicates, using a transmission time unit pattern, a time domain position of the first resource set”, as described above, see for example, sections [0035], [0060] and [0140] of Yang, which teach that the time based resource information includes a pattern, a start position, a length, and an offset value, which are two of the listed time resource information, as recited. 

Regarding claims 27 and 39 which recite “wherein: the first resource set comprises a time-frequency resource for uplink transmission; and the uplink transmission comprises transmission of: a data channel; and at least one of a reference signal, a random access channel, or a control channel”, as described above, the uplink resources described in Yang are for a PRACH channel, which is a “random access channel”, as recited. 



Regarding claim 29 which recites “wherein the first resource set is preconfigured, or is determined by the network device through negotiation with another network device”, see for example, sections [0066] and [0164] of Yang which teach that the resource is “pre-agreed” or predefined, which is “pre-configured” as recited.


Claims 23 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 21 and 33 above, and further in view of U.S. Patent Pub. 2018/0288713 to Kosseifi.

Regarding claims 23 and 35 which recite “wherein heights of the terminal devices of the plurality of terminal devices in the terminal device group all meet a preset condition or the terminal devices of the plurality of terminal devices are all in a preset flight status”, Kosseifi is added to explicitly teach using altitude, as recited.


Therefore, as Yang/Qu teach that some terminals are airborne and as Kosseifi teaches that altitude is used to assign resources, it would have been obvious to one of ordinary skill to modify Yang/Qu to use the methods of Kosseifi, as the altitude of airborne devices effects the assigning of wireless resources.     


Claims 24-25 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 21 and 33 above, and further in view of U.S. Patent Pub. 2015/0043465 to Ouchi.

Regarding claims 24 and 36 which recite “wherein: the first resource set forms a virtual cell; the resource configuration information comprises identification information of the virtual cell; and the identification information of the virtual cell comprises at least one of a cell identifier of the virtual cell, a beam identifier in the virtual cell, information used to identify the terminal device, or an identifier of a sounding reference symbol (SRS)”, as Yang/Qu do not explicitly teach this, Ouchi is added.  



Therefore, as Yang/Qu teach the use of cells and as Ouchi teaches assigning resources based on cell IDs, it would have been obvious to one of ordinary skill to modify Yang/Qu to use the methods of Ouchi, as the use of fast moving airborne devices requires the identification of cells and/or the creation of virtual cells, as is conventional.  

Regarding claims 25 and 37 which recite “wherein the resource configuration information comprises a cell identifier list of at least one physical cell to which the resources in the first resource set belong”, as described above, see sections [0215] and [0278] of Ouchi which teach receiving a physical cell ID (list of one cell for which the resource information is used for communications), as recited.  

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 21 above, and further in view of U.S. Patent Pub. 2014/0119348 to Zhang. 



In an analogous art, Zhang teaches a wireless system which schedules both uplink and downlink resources.  See for example, section [0002], which teaches “Further it is known to provide frequency division duplexing (FDD), i.e. to provide uplink and downlink resources on different carriers”, as recited.  

Therefore, as Yang/Qu teach the use of assigning uplink and downlink resources and as Zhang explicitly teaches that the uplink and downlink resources are all on different carriers, it would have been obvious to one of ordinary skill to modify Yang/Qu to use the methods of Zhang, as FDD avoids uplink/downlink resource collision etc., as is conventional.  


Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 21 above, and further in view of U.S. Patent Pub. 20200187031 to Kazmi.  


In an analogous art, Kazmi teaches a wireless system which schedules both uplink and downlink resources based on height of the wireless device.  Sections [0002] and [0057] teach the RRC connected state between the airborne UE 110 and the base station 120.  As shown in Fig. 3 and as described in section [0066], Kazmi teaches that the UE sends a measurement report 350 to the base station and the BS 120 responds with resources (in step 360) based on the measured height etc.   
Therefore, as Yang/Qu teach the use of assigning uplink and downlink resources and as Kazmi teaches while in the active RRC connected state, sending a measure report to the network device and receiving resources from the network device based on the measured report, it would have been obvious to one of ordinary skill to modify Yang/Qu to use the methods of Kazmi, as Kazmi explicitly teaches that height of a UE impacts wireless resources, as is conventional.  
Response to Arguments
In response to the remarks filed 2-16-22, a new Final Rejection is set forth. Regarding the remarks related to “the resources” it is noted that the phrase “at different times” may be interpreted such that Qu teaches this feature.  As was also previously set forth, it is noted that the language of the details of the resources and how they relate to the cells are not given much (if any) patentable weight, as these resources are not actively used or positively recited within a method step.  Also, the description of the resources (within time domains) do not add any patentable weight in an apparatus claim, as the resources do not further define/limit the structures of the apparatus itself.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646